Dismissed and Memorandum Opinion filed May 16, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00268-CV
                              NO. 14-12-00269-CV

                        MICHAEL SCOTT, Appellant

                                        V.

             WILLIAM MORGAN and FURGAN ALI, Appellees

              On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 08-DCV-163306 & 08-DCV-163223


              MEMORANDUM                         OPINION
      Appellant, a pro se inmate incarcerated in the Institutional Division of the
Texas Department of Criminal Justice, filed suit against two prison system
employees, in their personal capacities, in 2008. The trial court signed orders
dismissing the suits for want of prosecution on December 21, 2011. Appellant filed
motions to reinstate on January 17, 2012, which were denied. Appellant then filed
a timely notice of appeal in each case on March 19, 2012.
       Chapter 14 of the Civil Practice and Remedies Code applies to inmate
litigation, other than actions under the Texas Family Code, in which the inmate has
filed an affidavit or unsworn declaration of inability to pay costs. See Tex. Civ.
Prac. & Rem. Code §§ 14.001-.014. Appellant filed an unsworn declaration of
inability to pay court costs in each case; accordingly, Chapter 14 applies to these
suits. As required by Chapter 14, appellant included a description of his previous
lawsuits covering nearly 100 suits filed in courts across the state. See Tex. Civ.
Prac. & Rem. Code § 14.004.

       After review of the records maintained by the Office of Court
Administration, this court discovered that by order signed April 30, 2007, the 251st
District Court in Potter County determined appellant to be a vexatious litigant and
enjoined him from filing new litigation in propria persona in the State of Texas
without the prior permission of the local administrative judge. See Vexatious
Litigants, Office of Court Administration of the Texas Judicial System,
http://www.txcourts.gov/oca/vexatiouslitigants.asp (last visited April 25, 2013);
see also Tex. Civ. Prac. & Rem. Code §§ 11.051-.104. Our record contains no
indication that appellant obtained permission. Accordingly, these suits were subject
to dismissal on this basis as well. See Tex. Civ. Prac. & Rem. Code § 11.103; see
also Scott v. Mireles, 294 S.W.3d 306, 308 (Tex. App.—Corpus Christi 2009, no
pet.) (affirming dismissal of appellant’s suit for failure to comply with vexatious
litigant statute).

       Section 11.103 of the Civil Practice and Remedies Code was amended
effective January 1, 2012, to apply to the filing of an appeal. See Tex. Civ. Prac. &
Rem. Code § 11.103(a). Accordingly, on April 26, 2013, this court notified
appellant that these appeals were subject to dismissal unless he provided proof
within ten days that he had obtained an order from the local administrative judge

                                         2
permitting the filing of these appeals. See Tex. Civ. Prac. & Rem. Code §
11.103(a); see also McCray v. Prudential Ins., No. 14-12-00860-CV, 2012 WL
5586804 (Tex. App.—Houston [14th Dist.] Nov. 15, 2012, no pet.) (mem. op.);
Potts v. Tex. Dept. Fam. & Prot. Servs., No. 14-12-00648-CV, 2012 WL 5497938
(Tex. App.—Houston [14th Dist.] Nov. 13, 2012, no pet.) (mem. op.).

      Appellant has not provided proof that he obtained a pre-filing order from the
local administrative judge granting permission to file these appeals, and he has not
filed any other response to this court’s notice. Accordingly, we order these appeals
dismissed.


                                  PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                         3